Title: To Benjamin Franklin from Samuel Cooper: Extract, [5 May 1783]
From: Cooper, Samuel
To: Franklin, Benjamin



  [May 5, 1783]
  Extract of a Letter from Dr. Cooper to B. Franklin Esqr, Dated Boston May 5th. 1782.—

—“There is a Party among us disposed to avail themselves of every Incident, and of all personal Resentments to weaken and divide our public Counsils, and injure the Alliance. Regard to the general Good, as well as private, and the most constant Friendship oblige me to state Things as they are. It is then confidently whispered among us that Letters have been received from Paris, both in this State and at Philadelphia, which mention, that the Court of France was at Bottom against our obtaining the Fishery and Territory in that great Extent, in which both are secured to us by the Treaty. That our Minister at that Court favoured, or did not oppose this Design against us; and that it was entirely owing to the Firmness, Sagacity & Disinterestedness of M. Adams, with whom Mr. Jay united, that we have obtained those important Advantages. I have not seen any of these Letters, and am considered I suppose as too much attach’d to the Alliance with France, and that American Minister who so happily negociated it, to be trusted with such a Communication: they are said, however to come from some of our Plenipotentiaries at Paris, and particularly from Mr. Adams, a Gentleman against whom I never was prejudiced, having had a long Friendship and Respect for him. It is certain some of his particular Friends here have believed and propagated these Reports, as they say, upon the best Authority. It has also been said from the same Quarter that the Court of France secretly traversed M. A.s Views in Holland, for obtaining of the United Provinces an acknowledgment of our Independence; and that the same Part has been acted in Spain and Russia. All these Things are incredible to me, And tho’ they make some Impression at present, Truth is great and will prevail. Care I hope will be taken both at Congress and in Europe, as far as public Prudence will permit, to state, as soon as may be, these Matters in a Just Light, and to prevent the public Mischiefs as well as private Injuries that may arise from Misrepresentations in Matters of such Moment. For myself, I stand and speak and act upon my old Ground, our Independence supported and deffended by the Friendship of France; and they who take the fairest and most effectual Measures to cultivate this Friendship, are most my Friends as being friendly to my Country. If through Ingratitude, Folly, Personal Piques, or Treachery, we loose so generous, so powerful, so faitful, and in our present Situation so natural a Friend as the King of France, we fall, and deservedly, into Contempt and Ruin. But I am persuaded there is good Sense and Virtue enough in the Government and People of America to prevent so shameful a Fall.
Mr. Adams wrote to Congress on Decr. 3.—resigning his Employments in Europe; but has intimated in a subsequent Letter his Readiness to continue them, should he be appointed Minister to the Court of London: Congress has not fill’d that Department that we have heard.”—
